Mr. Justice Holdom delivered the opinion of the court. 6. Chattel mortgages, § 125*—how construed. A chattel mortgage must be strictly construed against those seeking to enforce it, for the reason that it is a creature of statute, and contrary to the common law. 7. Chattel mortgages, § 193*—when verdict improperly directed. In an action of replevin to recover part of the goods covered by a chattel mortgage from the possession of one not a party or privy to the mortgage, held error to direct a verdict for the plaintiff where the mortgage itself was incompetent.